BOYCE F. MARTIN, JR., Chief Judge,
dissenting.
I join Judge Merritt and others in dissenting from the opinion of the Court in this case. I write separately to highlight my agreement with Judge Merritt regarding congressional intent and to emphasize my disagreement with the majority’s interpretation of Stoutenborough v. National Football League, Inc., 59 F.3d 580 (6th Cir.1995).
In Stoutenborough, a hearing impaired individual and an association of hearing impaired individuals sought to prohibit the National Football League, its member clubs, and several broadcast companies from using the so-called “blackout rule” to avoid broadcasting live local football games when tickets to the live game had not been completely sold seventy-two hours before the game. With regard to Stoutenborough’s Title III claim, we stated that “plaintiffs argument that the prohibitions of Title III are not solely limited to ‘places’ of public accommodation contravenes the plain language of the statute.” Id. at 583.
The majority takes this language to mean that Title Ill’s mandates are limited to physical structures. However, Stoutenborough recognized that, in the context of a Title III claim, the term “place” is a defined term; we recognized that “a ‘place’ is ‘[1] a facility, [2] operated by a private entity, [3] whose operations affect commerce and [4] fall within at least one of the twelve “public accommodation” categories.’ ” Id. Because the defendants in Stoutenborough, did not fall within one of the twelve public accommodation categories, they were not “places” of public accommodation as required for Title III protection. Thus, although Stoutenborough limited Title Ill’s applicability to “places,” it did so in the context of the defined meaning of the term “place.” Unlike the defendants in Stoutenborough, Title III specifically identifies an “insurance office” as a public accommodation. 42 U.S.C. § 12181(7)(F).
Not only does the majority view incorrectly apply Stoutenborough, it also directly conflicts with the conclusion reached by the First Circuit. In Carparts Distribution Ctr. v. Automotive Wholesalers Ass’n of New England, 37 F.3d 12 (1st Cir.1994), the First Circuit held that, by including travel services in the list of public accommodations, Congress chose not to limit Title III protections to physical structures. The Carparts court wrote: “It would be irrational to conclude that persons who enter an office to purchase services are protected by the ADA, but persons who purchase the same services over the telephone or by mail are not. Congress could not have intended such an absurd result.” Id. at 19. Similarly, Judge Merritt notes that, under the majority view, individuals who purchase insurance through an insur*1020anee office are entitled to Title III protections while those who purchase insurance through their employers receive no Title III protections.
In my view, Judge Merritt and the First Circuit present a more compelling argument. As the First Circuit noted, “[t]he purpose of Title III is ‘to bring individuals with disabilities into the economic and social mainstream of American life ____ in a clear, balanced, and reasonable manner.’ ” Id. (citing H.R.Rep. No. 485, 101st Cong., 2d Sess., pt. 2, at 99 (1990) reprinted in 1990 U.S.C.C.A.N. 303, 382).
By limiting Title Ill’s applicability to physical structures, the majority interprets Title III in a manner completely at odds with clear congressional intent. In recent years, the economic and social mainstream of American life has experienced significant change due to technological advances. An increasing array of products and services are becoming available for purchase by telephone order, through the mail, via the Internet, and other communications media. Unfortunately, under the majority view, the same technological advances that have offered disabled individuals unprecedented freedom may now operate to deprive them of rights that Title III would otherwise guarantee. As the modern economy increases the percentage of goods and services available through a marketplace that does not consist of physical structures, the protections of Title III will become increasingly diluted.
In my view, the majority view incorrectly applies a prior opinion of this Court and reaches a conclusion clearly at odds with congressional intent. Accordingly, I join Judge Merritt and respectfully dissent.